Per Curiam,
We do not think it was error to exclude the testimony referred to in the first specification. It is sufficient to say that it was irrelevant.
Nor do we see error in that portion of the charge of the learned judge below embraced in the second specification. If the defendant agreed, as the plaintiffs alleged, that, in case they would subscribe for the stock in question, and if they did not want it, and could not pay their subscription therefor, he would take it off their hands, he would certainly be responsible to them in this action for whatever loss they sustained by reason of his subsequent failure to comply with his agreement, and the measure of damages would be the difference between what they were obliged to pay for the stock and what they subsequently sold it for. This was substantially what the court told the jury, and they have found the contract as claimed by the plaintiffs, and have assessed the damages in strict compliance with the charge of the court.
Judgment affirmed.